EXHIBIT 10.1

TRANSLATION FOR INFORMATION PURPOSES ONLY

SETTLEMENT AGREEMENT

BETWEEN THE UNDERSIGNED:

MANPOWER FRANCE SAS, whose registered office is at 7-9 rue Jacques Bingen, 75017
Paris, registered at the Registry of Companies of Paris with number 429 955 297,
represented by Mr. Jean-François Ferret, duly empowered to do so,

hereafter called the “Company”

OF THE ONE PART

AND:

Monsieur Jean-Pierre Lemonnier, having its residence at 12, boulevard Perreire,
75017 Paris,

hereafter called “Mr. Lemonnier”

OF THE OTHER PART

The Company and Mr. Lemonnier being hereafter called the “Parties”.

 

1. HISTORY OF THE CONTRACTUAL RELATIONSHIP

Mr. Lemonnier was engaged by the Company under a permanent contract of
January 26, 1998, as Human Resources Manager. He was later promoted to the
position of President of the Company and of Manpower Holdings Inc., his contract
of employment having been suspended.

Moreover, in the frame of his employment contract, Mr. Lemonnier was subject to
the “accords nationaux des entreprises de travail temporaire – personnel
permanent” and the in-house collective agreements specifically negotiated by the
Company (the “Agreements”).

By letter of June 5th, 2006, Mr. Lemonnier was convened to a preliminary meeting
for his possible dismissal to be held on June 23rd, 2006 which he did not
attend.

He was also revoked from his offices as President of Manpower France Holding SAS
and Manpower France during the shareholders meetings held respectively on
June 23rd, 2006 and June 28th, 2006.

His dismissal was notified by registered letter with acknowledgement of receipt
on June 30th, 2006. His dismissal letter was presented by the post office on
July 4th, 2006. His notice period of three (3) months, which he was exempt from
working, will end on October 3rd, 2006.



--------------------------------------------------------------------------------

The cause invoked for the dismissal was indicated in his dismissal letter
(Schedule 1).

The same grounds were used in order to remove him from his corporate offices.

 

2. DISPUTE

 

2.1 Mr. Lemonnier immediately contested his dismissal considering that its
ground were ill founded and instructed a legal counsel to assist him in the
present negotiation and possibly to take the matter to court to obtain repair of
his loss (Schedule 2).

He contested the methods used by the group to proceed to his dismissal and
revoke him by e-mail and by registered letters of June 9th, 2006 and of
June 14th, 2006.

He consequently claimed, beyond payment of the sums resulting from the
undertaking from the Company of May 8th, 2003, damages to cover his professional
and moral loss for an amount of EUR 1,200,000 as well as damages to compensate
the loss suffered from the loss of his stock-options and restricted stocks and
other plans for an amount of over EUR 2,000,000.

 

2.2 The Company for its part maintained its position considering that the
dismissal is perfectly well founded as well as the revocations (Schedule 2).

Moreover, the Company reminded Mr. Lemonnier that the various stocks and
stock-options plans that he received do not entitle him to benefit from rights
in conditions other than those applying to other corporate offices or employees
of the group. Consequently, the Company contests that Mr. Lemonnier may claim
damages in this respect whilst he knew perfectly the applicable regulations.

Whilst neither Party recognized the validity of the claims of the other and in
order to terminate the dispute between them, negotiations started between the
Parties.

After several discussions, the Parties came together to attempt to terminate
their dispute in a final manner so as to avoid a court action through reciprocal
concessions thus terminating any dispute between them.

An agreement was therefore reached for an irrevocable and final settlement in
the following conditions.

 

- 2 -



--------------------------------------------------------------------------------

3. SETTLEMENT

 

3.1 Waiver by the Company

 

  3.1.1 In consideration of the waiver below, the Company agrees, exceptionally,
to take into consideration the specific career damage and psychological harm
alleged by Mr. Lemonnier and, accordingly, agrees to grant him compensation as a
final settlement of a total gross amount of EUR 1,308,000; this amount will be
paid as follows:

 

  - 70 per cent of this amount (i.e. the gross amount of EUR 915,600) is paid at
the signing of the settlement agreement;

 

  - the balance of this amount will be paid at the end of Mr. Lemonnier’s
employment contract, provided that Mr. Lemonnier has complied, as of October 3,
2006, with the obligations defined in articles 3.6 and 3.7 below; it is however
expressly agreed between the Parties that the Company would be entitled to
refuse the payment of the balance of the settlement amount only if the Company
can bring evidence as of 3 October 2006 that the information covered by the
articles 3.6 et 3.7 below were made public or disclosed by Mr. Lemonnier
himself.

 

  3.1.2 In addition, Mr. Lemonnier will also be paid the amounts legally and
contractually due to him with his final pay, i.e.:

 

  (a) the compensation in lieu of notice, paid each month, with the relevant pay
slip, corresponding to total a gross amount of EUR 95,544 (subject to social
contributions);

 

  (b) compensation in respect of his accrued paid holiday and any other rest
days accrued but not taken, due on the period to the end of his notice period
(i.e. October 3rd, 2006) corresponding to the gross amount of EUR 149,145.55
(subject to social security contributions), which will be paid to him at the end
of his notice period with its final pay;

 

  (c) severance pay due pursuant to the Agreements taking into account his
seniority as from the date of his hiring until the end of his notice period
(i.e. October 3rd, 2006), i.e. a net amount of EUR 88,232, which will be paid to
him at the end of his notice period with its final pay;

 

- 3 -



--------------------------------------------------------------------------------

  (d) his prorated thirteenth month salary for 2006 for the period ending on
October 3rd, 2006, agreed between the Parties at the amount of EUR 8,218.81
(subject to social security contributions), which will be paid to him at the end
of his notice period with its final pay.

 

  3.1.3 The settlement amount indicated above together with the severance pay
due to Mr. Lemonnier pursuant the Agreements exceeds the exemption ceiling for
social security and income tax purposes of EUR 186,408 for 2006 in accordance
with article 80 Duodecies of the French General Tax Code and article L.242-1 of
the French Social Security Code. As a result, the excess amount will be subject
to employee’s and employer’s share of social security contributions and declared
to the Tax Administration in compliance with the law.

The fraction of the above between the severance pay under the Agreements and
EUR 186,408 will be solely subject to the CSG and CRDS taxes deducted by the
Company before payment of the resulting net balance to Mr. Lemonnier who shall
bear them exclusively.

 

  3.1.4 It is expressly agreed that the Company will bear the attorney fees
incurred by Mr. Lemonnier for his defense within the following proceedings:

 

  (a) proceedings before the Tribunal de Police following the writ of summons of
April 11, 2006 initiated by the Syndicat National du Travail Temporaire – CFTC
(see writ of summons attached in Schedule 3);

 

  (b) potential proceedings following the complaint initiated by the Syndicat
National du Travail Temporaire – CFTC before the Public Prosecutor (Procureur de
la République) on the ground of misuse of company property (abus de bien
sociaux) and relating to the restructurings implemented from the end of 2003 to
the beginning of 2004 within the Company, to the trademark license and the
disposal of the trademark of the Company to Manpower Inc. (letter of March 14,
2006 from Deloitte, the auditors to the Company, attached in Schedule 3),

 

  (c) potential proceedings of the enquiry initiated by the Direction Générale,
de la Concurrence, de la Consommation et de la Répression des Fraudes, and
followed by the a search of November 30, 2004 authorized by the Civil Court
(Tribunal de Grande Instance) of Bobigny on November 18, 2004 (notice from the
Direction Générale, de la Concurrence, de la Concurrence et de la Répression des
Fraudes of November 30, 2004 attached in Schedule 3),

provided that Mr. Lemonnier’s attorney is first submitted to and approved by the
Company; in return, Mr. Lemonnier undertakes to present his defense in such
actions whilst respecting the Company’s interests and the interests of the
companies of the group to which the Company belongs.

 

- 4 -



--------------------------------------------------------------------------------

  3.1.5 Finally, Mr. Lemonnier is released from any non-compete covenant towards
the Company and the group to which it belongs.

 

3.2 Waiver by Mr. Lemonnier

Mr. Lemonnier gives the Company, at the same time as signing the present
agreement, a dismissal letter for his corporate offices, i.e.:

 

  (i) Corporate offices in the subsidiaries of Manpower France Holding:

 

-    Supplay SA:   

President of the Board of

Directors and General Manager

-    Solertis SA:   

permanent representative of

Manpower France Holding to the

Board of Directors

-    Manpower Business Services SAS:    President -    Manpower Placement SAS:
   President -    Manpower services aux personnes SAS:    President -   
Manpower services aux particuliers SAS:    President

 

  (ii) Corporate office in the subsidiary of Manpower France:

 

-    Pixid SNC:   

representative of Manpower

France in the management board

 

  (iii) Corporate office in the Danish company Manpower Europe Holdings ApS.

3.3 Renunciations of Mr. Lemonnier

 

  3.3.1 Mr. Lemonnier agrees that the amounts specified above at article 3.1.1
cover his full material, moral and professional loss resulting from the
termination of his contract of employment and the revocation of his corporate
offices. He acknowledges that no further sum of any nature whatsoever will
remain due to him whether for the performance or the termination of his contract
of employment or his corporate offices, including his rights to bonuses or
compensation for share plans or stock-options.

Mr. Lemonnier therefore renounces expressly in a final and irrevocable manner to
make any claim for salaries, bonuses, professional expenses, holidays,
compensation for reduction of working time and generally renounces any other
claim of any nature.

Similarly, Mr. Lemonnier renounces expressly in a final and irrevocable manner
to make any claim on amounts paid within the present agreement and to contest in
any manner the calculation method which enabled the Company to fix such amounts
of which Mr. Lemonnier was informed precisely and which he accepts without
reserve and in full knowledge thereof.

 

- 5 -



--------------------------------------------------------------------------------

  3.3.2 Mr. Lemonnier agrees that for purposes of measuring both the vesting and
expiration dates of stock options granted to him under Manpower’s stock-option
plans, the cessation of his employment under those plans shall be the end date
of his notice period (i.e. October 3, 2006). In addition, Mr. Lemonnier
acknowledges that, with respect to any vested stock options he holds at the end
of the notice period or shares that he has acquired from prior exercises of
stock options under these plans, he shall continue to be subject to the terms of
the agreements and plans governing the grant of such options (including, but not
limited to, any sale restrictions in the stock-option agreements).

 

  3.3.3 Mr Lemonnier renounces expressly his rights to the training right (DIF).

 

3.4 Renunciations of the Company

The Company renounces to look for Mr Lemonnier’s civil responsibility for his
actions as President of Manpower France (except to the extent such actions
constitute a transaction from which Mr. Lemonnier derived an improper personal
profit).

For the avoidance of doubt, the Company (or any company of group to which the
Company belongs) does not renounce to look to Mr. Lemonnier for liabilities due
to any criminal actions, provided that these actions are discovered or
identified as being criminal after the termination of his duties within the
Company (or any company of the group to which the Company belongs).

 

3.5 Restitution of materials and documents

Mr. Lemonnier undertakes to return at the latest eight days following the
signing of the agreement all materials and documents in his possession belonging
to the Company without any further demand. Further, he undertakes not to keep
any copy or reproduction of the said documents or materials.

 

3.6 Confidentiality of the settlement

The Parties confirm that up until now, they have not revealed to anyone any
information relating to the existence or contents of this settlement as well as
the grounds for the dismissal and undertake to continue to keep the strictest
confidentiality in this respect in the future.

This settlement shall remain confidential between the Parties except (i) in the
event of an express request form the administration, (ii) in the event the
document is required for the Company’s auditors or (iii) in the event the
document should be presented before a court and, in this last case, only if one
of the Parties does not perform the undertakings made within the present
agreement. Should one of the Parties have to produce this agreement for the
above reasons, it will need to inform the other Party in advance by registered
mail with acknowledgement of receipt.

 

- 6 -



--------------------------------------------------------------------------------

3.7 Discretion / Denigrating remarks

Mr. Lemonnier also undertakes after his departure from the Company, not to
reveal or use for his own account or for the account of any third party, any
confidential information concerning the financial, economic, commercial,
administrative etc. situation of the Company or of any company in the group to
which it belongs.

Mr. Lemonnier and the Company undertake not to make any denigrating and/or
harmful remarks in the presence of anyone against one another.

 

3.8 Waiver – Renunciation

The Parties undertake to perform this agreement, which forms a whole, in good
faith and to fully assist in the preparation and signing of any documents made
necessary for the performance of the provisions hereof, as the case may be.

Mr. Lemonnier and the Company acknowledge that the payments and concessions set
out will be effected as full and final settlement conforming to the provisions
of articles 2044 et sec. of the Code civil and, in particular, of article 2052
of the said “Code civil”. Subject to the execution of the present agreement and
in particular the payment of the sums mentioned at article 3.1 above,
Mr. Lemonnier acknowledges that the aforementioned payments provide him with all
the rights (including any compensation, bonuses or salary) whatsoever to which
he may have been entitled under his contract of employment including for breach
of the contract and the payments put an end to all dispute existing or which may
exist from the legal or de facto relationship between him and the Company.

In this regard, this settlement agreement will have the same legal effect
between the Parties as a judicial decision made as a res judicata court
decision.

Consequently, Mr. Lemonnier expressly represents for himself and his heirs,
pursuant to article 1121 of the French civil code, to renounce all claims,
complaints, actions or proceedings of whatever nature against the Company
concerning any question relating to the performance or termination of his
contract of employment.

Equally, the Company expressly undertakes not to make any claim against
Mr. Lemonnier and undertakes not to enter into or pursue any court proceedings
against him in respect of the relationship between the Parties particularly
resulting from the termination of the contract of employment (except as provided
in clause 3.4 above).

 

- 7 -



--------------------------------------------------------------------------------

3.9 Tax and social security treatment

Mr. Lemonnier acknowledges that he is perfectly aware of how the amounts shall
be paid according to the settlement agreement, regarding the French Social
Security, unemployment and Tax Authorities and that such questions shall not
jeopardize the validity of the settlement agreement. In this respect,
Mr. Lemonnier is informed that the settlement amount paid to him under the
present agreement will be declared to the relevant administrations or bodies as
required by law.

Made in Paris, on July 28, 2006

In duplicate.

 

/s/ Read and approved – agreed for final and

irrevocable settlement in accordance with

articles 2044 et seq. of the Civil Code and

waiver of any court action, under the

conditions provided in this agreement.

 

/s/ Read and approved – agreed for final and

irrevocable settlement in accordance with

articles 2044 et seq. of the Civil Code and

waiver of any court action, under the

conditions provided in this agreement.

Jean-Francois Ferret   Jean-Pierre Lemonnier

On behalf of MANPOWER France SAS

By Mr. Jean-François Ferret1

  Mr. Jean-Pierre Lemonnier1

 

--------------------------------------------------------------------------------

1 Signature to be preceded by the words in the employee’s handwriting “Read and
approved—agreed for final and irrevocable settlement in accordance with articles
2044 et seq. of the Civil Code and waiver of any court action, under the
conditions provided in this agreement”.

 

- 8 -